 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANDERSON P. THURSTON,                           No. 2:17-cv-1421 KJM KJN P
12                       Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14       STUART SHERMAN, Warden,1
15                       Respondent.
16

17   I. Introduction

18           Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges the denial of his petition for

20   resentencing under California’s Three Strikes Reform Act of 2012 (“Reform Act”). Petitioner

21   claims that: (1) a prior juvenile court adjudication is not a prior conviction for purposes of

22   eligibility for resentencing under the Reform Act; (2) petitioner’s 1975 juvenile adjudication for

23   forcible rape did not make petitioner ineligible for resentencing because it was not pled and

24   proven in the underlying three strikes case; and (3) the trial court lacked jurisdiction to order the

25
     1
26     Petitioner named Joe Lizarraga as respondent. Stuart Sherman, the Warden of the Substance
     Abuse Treatment Facility and State Prison, where petitioner is presently incarcerated, is
27   substituted in as the correct respondent. “A petitioner for habeas corpus relief must name the
     state officer having custody of him or her as the respondent to the petition.” Stanley v. California
28   Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994) (citing Rule 2(a), 28 U.S.C. foll. § 2254).
                                                        1
 1   disclosure of petitioner’s juvenile records upon which his resentencing petition was denied. (ECF

 2   No. 1 at 4-5.)

 3          After careful review of the record, this court concludes that the petition should be denied

 4   without an evidentiary hearing.

 5   II. Procedural History

 6          In 2002, petitioner was found guilty of driving in disregard of safety of persons or

 7   property while fleeing from a pursuing police officer in violation of California Vehicle Code

 8   section 2800.2. Petitioner was found to have suffered three prior strike convictions: for robberies

 9   in 1984 and 1990, and for a violation of California Vehicle Code section 2800.2 in 1999. (ECF

10   No. 14-1 at 7-8.)

11          After the 2012 passage of the Reform Act,2 petitioner filed a pro se petition for

12   resentencing under California Penal Code section 1170.126,3 alleging that he was eligible for

13   resentencing because the current offense was not a serious or violent felony. (ECF No. 14-1 at

14   49.) Following several hearings, on June 17, 2013, the trial court found that petitioner was

15   statutorily ineligible for resentencing due to petitioner’s 1975 juvenile adjudication for forcible

16
     2
        The Three Strikes Reform Act of 2012, which amended California Penal Code §§ 667 and
17   1170.12 and added Penal Code § 1170.126, created a post-conviction release procedure for third
     strike offenders serving indeterminate life sentences for crimes that are not serious or violent
18
     felonies. If such an inmate meets the criteria enumerated in California Penal Code § 1170.126
19   (e), he/she will be resentenced as a second strike offender unless the court determines such
     resentencing would pose an unreasonable risk of danger to public safety. Cal. Pen. Code
20   § 1170.126; People v. Yearwood, 213 Cal. App. 4th 161, 167-68 (2013).
21   3
       An inmate is eligible for resentencing if:
22      (1) The inmate is serving an indeterminate term of life imprisonment imposed pursuant to
     paragraph (2) of subdivision (e) of Section 667 or subdivision (c) of Section 1170.12 for a
23   conviction of a felony or felonies that are not defined as serious and/or violent felonies by
     subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7.
24      (2) The inmate’s current sentence was not imposed for any of the offenses appearing in
     clauses (i) to (iii), inclusive, of subparagraph (C) of paragraph (2) of subdivision (e) of Section
25   667 or clauses (i) to (iii), inclusive, of subparagraph (C) of paragraph (2) of subdivision (c) of
26   Section 1170.12.
        (3) The inmate has no prior convictions for any of the offenses appearing in clause (iv) of
27   subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or clause (iv) of
     subparagraph (C) of paragraph (2) of subdivision (c) of Section 1170.12.
28   Cal. Penal Code § 1170.126(e).
                                                          2
 1   rape because it was for a sexually violent act within the meaning of Welfare and Institutions Code

 2   Section 6600(b). (ECF Nos. 14-1 at 190; 14-3 at 98-99.) The trial court then found that even if

 3   the juvenile adjudication is not a conviction within the meaning of section 1170.126, following

 4   review of petitioner’s history and hearing six witnesses in support of petitioner, as well as from

 5   petitioner, the trial court would deny the request for resentencing based on a finding that

 6   petitioner “remains today a substantial danger to the safety . . . of the citizens of this community if

 7   he were to be released from custody.” (ECF No. 14-3 at 103.)

 8          Petitioner, through counsel, sought review in the California Court of Appeal, First

 9   Appellate District. (ECF No. 14-5 at 3-170.) On January 15, 2016, the state appellate court

10   affirmed the judgment in a published decision. (ECF No. 14-6 at 3-37.) On February 11, 2016, a

11   modified order was issued by the state appellate court, with no change in judgment. (ECF No.

12   14-6 at 40-42.)

13          Petitioner filed a petition for review in the California Supreme Court, which was

14   summarily denied on April 13, 2016. (ECF No. 14-6 at 81-170.)

15          Petitioner filed the instant petition on July 10, 2017. (ECF No. 1.)

16   III. Facts

17          In its published opinion affirming the denial of the petition for resentencing, the California

18   Court of Appeal for the First Appellate District provided the following factual summary of

19   petitioner’s underlying criminal case, and the procedural background of his subsequent

20   resentencing petition, as follows:
21                     In 2002, after a jury trial, appellant was found guilty of felony driving
                       in disregard for safety of persons or property while fleeing from a
22                     pursuing police officer. (Veh. Code, § 2800.2, subd. (a).) Appellant
                       was found to have suffered three prior strike convictions (Pen. Code,
23                     §§ 1170.12, subds. (a)-(d); 667, subds. (b)-(i)),[FN1] for robberies in
                       1990 and 1984, and two prison priors (§ 667.5, subd. (b)), for the
24                     1990 robbery and a 1999 violation of Vehicle Code section 2800.2.
                       He was sentenced to a prison term of 25 years to life for the current
25                     conviction plus two consecutive one-year terms for the two prison
                       priors.
26
                       [FN1: All further unspecified statutory references are to the Penal Code.]
27
                       The facts underlying appellant’s 2002 conviction were described in
28                     detail in our opinion affirming that conviction. (People v. Thurston
                                                          3
 1          (Jan. 19, 2005, A101620, A106524) [2005 WL 102931].) [FN2] In
            brief, when a Vallejo police officer attempted to stop the vehicle
 2          appellant was driving, appellant accelerated and drove for about 1.2
            or 1.3 miles with the officer in pursuit, failing to stop at a stop signs,
 3          driving at speeds of up to 60 miles per hour in a 30 mile per hour
            zone and in the wrong direction on one-way streets. (Id. at pp. *3-4.)
 4          The officer testified that there was no traffic on the one-way streets.
            (Id. at p. *3.) The chase ended when the car appellant was driving
 5          jumped onto the curb over a planter box and stopped, still in gear,
            and appellant ran from car; appellant was found in a yard, lying face
 6          down by the fence, panting and sweating profusely. (Ibid.)

 7          [FN2: As described in our prior opinion, the case that led to the
            Vehicle Code section 2800.1 conviction resulting in the three strikes
 8          sentence was originally filed as if appellant had only one prior strike
            conviction. (People v. Thurston, supra, 2005 WL 102931, *10, fn.
 9          4.) Appellant initially pled no contest to the charges and admitted the
            special allegations pursuant to a plea bargain directly negotiated with
10          the court, under which he would have entered Delancey Street or
            another similar program and, if he failed in the program, would have
11          gone to prison for a maximum of eight years. (Id. at p. *1.) After
            reading in the presentence report that appellant had not been
12          cooperative with the probation department regarding releases of
            information, the trial court denied appellant’s request for probation
13          and allowed appellant to withdraw his pleas. (Id. at p. *2.) At the
            conclusion of the preliminary hearing, appellant moved to reduce the
14          Vehicle Code section 2800.1 offense to a misdemeanor and the
            prosecutor argued that the case “could easily be filed as a third
15          strike.” (Id. at p. *9.) Apparently the criminal history reviewed by
            the prosecutor who had filed the complaint was incomplete; the case
16          was taken over by a different prosecutor who obtained a complete
            rap sheet, after which the case was filed as a third strike case. (Id. at
17          p. *10, fn. 4.)]

18          In November 2012, after passage of the Three Strikes Reform Act
            (Prop. 36), appellant, in propria persona, filed a petition for
19          resentencing. The Solano County Public Defender was appointed to
            represent appellant, and a new petition for resentencing was filed on
20          January 16, 2013. Opposing the petition, the prosecutor noted that
            appellant might not be eligible for resentencing due to a 1975
21          juvenile adjudication for rape, noting that it was unclear whether the
            facts behind the adjudication were in the record and the court would
22          have to determine from the juvenile record whether the rape was
            forcible.
23
            On March 18, the court heard testimony from five witnesses,
24          relatives, and a friend of appellant, who believed appellant had
            changed and would not pose any danger to the community if
25          released. Defense counsel noted that at the time of appellant’s 2002
            trial, acting without counsel, appellant had turned down two potential
26          dispositions that would have called for sentences of four years or
            eight years.
27

28   ////
                                                 4
 1                  The court had reviewed appellant’s juvenile court file4 and, after
                    directing defense counsel to review it, indicated that it was inclined
 2                  toward finding appellant ineligible due to the juvenile adjudication.5
                    The matter was continued for counsel to provide the court with
 3                  authority on the issue of whether appellant’s juvenile adjudication
                    precluded resentencing.
 4
                    On April 22, appellant presented testimony from three present or
 5                  former prison employees concerning his rehabilitative efforts and the
                    matter was again continued.
 6
                    On May 13, the prosecutor served a formal notice of request for
 7                  disclosure of appellant’s juvenile court file; the next day, the
                    prosecutor filed supplemental points and authorities arguing that
 8                  appellant was not eligible for resentencing due to the 1975 juvenile
                    adjudication of rape and attaching copies of a 1975 order of
 9                  commitment to the then-named California Youth Authority (now the
                    Division of Juvenile Justice (DJJ)) for violation of section 261, the
10                  juvenile court petition alleging forcible rape, and minute orders
                    sustaining the petition and committing appellant to the DJJ.
11                  Appellant and defense counsel filed separate objections to release of
                    the juvenile records.
12
                    On June 10, the parties disputed whether the trial court could order
13                  release of the juvenile records, appellant insisting that the
                    determination could only be made by a juvenile court judge. The
14                  court held that it had jurisdiction to make the order, ordered that the
                    request for disclosure be filed, and ordered the relevant portions of
15                  the juvenile court file released to the parties for use in this
                    proceeding.6 The parties then presented arguments on whether the
16                  juvenile adjudication rendered appellant ineligible for resentencing
                    and whether he would present a danger to the community if released,
17                  and appellant addressed the court.

18
     4
19     On April 15, 1975, petitioner was adjudged a ward of the juvenile court, and committed to the
     Youth Authority, based on petitioner’s violation of California Penal Code section 261 on
20   February 24, 1975, at which time petitioner was age 16 and four months. (ECF Nos. 14-1 at 154;
     14-3 at 40, 78.) Specifically, petitioner accomplished “an act of sexual intercourse with
21   [redacted], a female who was not then and there the wife of said minor, against the will or without
22   the consent of the said [redacted], by threat of great and immediate bodily harm, accompanied by
     apparent power of execution.” (ECF No. 14-1 at 156.)
23
     5
       At the March 18, 2013 hearing, the trial court confirmed that a violation of California Penal
24   Code Section 261 was “the then codified statute for forcible rape.” (ECF No. 14-3 at 38.) The
     court further confirmed that “there’s no question that it was forcible,” “at one point prior to the
25   act the defendant showed this gun to the victim,” . . . “and that’s what [the victim] claimed led to
26   the sexual event and that the Court found that it was a violation of 261.” (ECF No. 14-3 at 40.)
     6
27     The trial court confirmed that the superior court ordered the release of petitioner’s juvenile
     court records in February. (ECF No. 14-3 at 52.)
28
                                                        5
 1                    On June 17, noting that it was an issue of first impression, the court
                      held that a juvenile adjudication could disqualify an individual
 2                    seeking resentencing and that it was clear the adjudication was for a
                      sexually violent act within the meaning of Welfare and Institutions
 3                    Code section 6600, subdivision (b). The court additionally held that
                      appellant continued to pose an unreasonable risk of danger to the
 4                    community, explaining that it was considering this issue in case it
                      was determined to have erred in finding the juvenile adjudication
 5                    rendered appellant ineligible for resentencing.7

 6                    On July 11, defense counsel filed a motion to recall and resentence
                      appellant pursuant to section 1170, subdivision (d), attaching a letter
 7                    appellant wrote to the court dated the day after the June 17 hearing,
                      and a document entitled “Refutation, Clarification & Correction” in
 8                    which appellant addressed various factual errors he believed the
                      court had made in its reasons for viewing him as continuing to pose
 9                    an unreasonable risk of danger, as well as ways in which appellant
                      had expressed remorse and sympathy for victims of his crimes. At a
10                    hearing on August 9, the court treated the motion as a motion for
                      reconsideration of the denial of appellant’s petition for resentencing.
11
                      Appellant filed a notice of appeal from the denial of the petition for
12                    resentencing on August 9, 2013.

13   People v. Thurston, 244 Cal. App. 4th 644, 653-55, 198 Cal. Rptr. 3d 585, 588-90 (2016), as

14   modified on denial of reh’g (Feb. 11, 2016), review denied (Apr. 13, 2016) (ECF No. 14-6 at 3-

15   6.)

16   IV. Standards for a Writ of Habeas Corpus

17          An application for a writ of habeas corpus by a person in custody under a judgment of a

18   state court can be granted only for violations of the Constitution or laws of the United States. 28

19   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

20   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

21   U.S. 62, 67-68 (1991).

22          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

23   corpus relief:

24
     7
        The trial court noted petitioner’s lifetime of criminal conduct: “at the time [petitioner] received
25   the conviction, which we’re discussing here, the one for which he received the life sentence, he
26   had at that time already been sentenced to in excess of 28 years in prison. He had, I think, twelve
     felony convictions at the time he was convicted on the instant case, five of which qualify as
27   strikes, and every one of which, as I recall, he used a firearm.” (ECF No. 14-3 at 99-100.)
     “[N]otably, he’s been using firearms in the commission of very dangerous felonies for his entire
28   life.” (ECF No. 14-3 at 100.)
                                                          6
 1                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be granted
 2                  with respect to any claim that was adjudicated on the merits in State
                    court proceedings unless the adjudication of the claim -
 3
                      (1) resulted in a decision that was contrary to, or involved an
 4                  unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States; or
 5
                      (2) resulted in a decision that was based on an unreasonable
 6                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
 7

 8   28 U.S.C. § 2254(d).

 9          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

10   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

11   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

12   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

13   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

14   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

15   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

16   precedent may not be “used to refine or sharpen a general principle of Supreme Court

17   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

18   v. Rodgers, 133 S. Ct. 1446, 1450 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155

19   (2012) (per curiam)). Nor may it be used to “determine whether a particular rule of law is so

20   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,

21   be accepted as correct. Id. Further, where courts of appeals have diverged in their treatment of

22   an issue, it cannot be said that there is “clearly established Federal law” governing that issue.

23   Carey v. Musladin, 549 U.S. 70, 77 (2006).

24          A state court decision is “contrary to” clearly established federal law if it applies a rule

25   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

26   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).

27   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

28   writ if the state court identifies the correct governing legal principle from the Supreme Court’s
                                                        7
 1   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 8 Lockyer v.

 2   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

 3   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

 4   because that court concludes in its independent judgment that the relevant state-court decision

 5   applied clearly established federal law erroneously or incorrectly. Rather, that application must

 6   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

 7   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

 8   ‘independent review of the legal question,’ is left with a ‘“firm conviction’” that the state court

 9   was ‘“erroneous.’”). “A state court’s determination that a claim lacks merit precludes federal

10   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

11   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

12   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

13   court, a state prisoner must show that the state court’s ruling on the claim being presented in

14   federal court was so lacking in justification that there was an error well understood and

15   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

16   562 U.S. at 103.

17          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

18   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,

19   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

20   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of
21   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

22   considering de novo the constitutional issues raised.”).

23          The court looks to the last reasoned state court decision as the basis for the state court

24   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

25   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

26   8
       Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        8
 1   previous state court decision, this court may consider both decisions to ascertain the reasoning of

 2   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

 3   federal claim has been presented to a state court and the state court has denied relief, it may be

 4   presumed that the state court adjudicated the claim on the merits in the absence of any indication

 5   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

 6   may be overcome by a showing “there is reason to think some other explanation for the state

 7   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

 8   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

 9   does not expressly address a federal claim, a federal habeas court must presume, subject to

10   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

11   (2013) (citing Richter, 562 U.S. at 98).

12          Where the state court reaches a decision on the merits but provides no reasoning to

13   support its conclusion, a federal habeas court independently reviews the record to determine

14   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

15   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo

16   review of the constitutional issue, but rather, the only method by which we can determine whether

17   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

18   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

19   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

20          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.
21   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze

22   just what the state court did when it issued a summary denial, the federal court must review the

23   state court record to determine whether there was any “reasonable basis for the state court to deny

24   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

25   have supported the state court’s decision; and then it must ask whether it is possible fairminded

26   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior
27   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

28   ////
                                                        9
 1   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

 2   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

 3             When it is clear, however, that a state court has not reached the merits of a petitioner’s

 4   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

 5   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

 6   F.3d 1099, 1109 (9th Cir. 2006).

 7   V. Discussion

 8             Petitioner raises three claims for federal habeas relief, all relating to the state court’s

 9   failure to recall his sentence and resentence him under the Reform Act. First, petitioner claims

10   that a prior juvenile court adjudication is not a prior conviction for purposes of eligibility for

11   resentencing under the Reform Act. Second, petitioner claims that his 1975 juvenile adjudication

12   for forcible rape did not make him ineligible for resentencing because it was not pled and proven

13   in the underlying three strikes case. Third, petitioner argues that the trial court lacked jurisdiction

14   to order the disclosure of petitioner’s juvenile records upon which his resentencing petition was

15   denied.

16             The California Court of Appeal rejected all of petitioner’s arguments in its lengthy,

17   published opinion. People v. Thurston, 244 Cal. App. 4th at 655-80. In summarizing the

18   statutory changes enacted by the Reform Act, the appellate court explained that:

19                     Under section 1170.126, subdivision (e)(3), an inmate is not eligible
                       for resentencing if he or she has a prior conviction for any offense
20
                       appearing in section 667, subdivision (e)(2)(C)(iv), or section
21                     1170.12, subdivision (c)(2)(C)(iv). As relevant here, the referenced
                       offenses include a “‘sexually violent offense’ as defined by
22                     subdivision (b) of Section 6600 of the Welfare and Institutions
                       Code.” (§ 1170.12, subdivision (c)(2)(C)(iv)(I); § 667, subdivision
23                     (e)(2)(C)(iv)(I).) Welfare and Institutions Code section 6600,
24                     subdivision (b), defines “‘[s]exually violent offense’” as meaning
                       “the following acts when committed by force, violence, duress,
25                     menace, fear of immediate and unlawful bodily injury on the victim
                       or another person, or threatening to retaliate in the future against the
26                     victim or any other person. . . : a felony violation of Section 261. . . .”
27   People v. Thurston, 244 Cal. App. 4th at 655-56.
28   ////
                                                           10
 1            In his federal petition, petitioner primarily relies on state law to support his claims,

 2   incorporating his lawyer’s briefing from the petition for review filed in the California Supreme

 3   Court. (ECF No. 1 at 8-35.) The one exception is within his second claim, where counsel argued

 4   that the failure to plead and prove petitioner’s prior convictions violated his equal protection

 5   rights under the Fourteenth Amendment. (ECF No. 1 at 16, 19, 21.) Counsel also argued that

 6   “the statutes and due process required that the ‘authorizing’ or ‘disqualifying’ prior conviction

 7   have been pleaded and proved.” (ECF No. 1 at 20.) Despite such arguments, petitioner’s first

 8   two claims essentially challenge the failure of the state courts to resentence him under state law,

 9   and his third claim challenges the trial court’s jurisdiction under state law. As explained above,

10   “it is not the province of a federal habeas court to reexamine state court determinations on state

11   law questions.” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (quoting Estelle, 502 U.S. at 67).

12   “Absent a showing of fundamental unfairness, a state court’s misapplication of its own sentencing

13   laws does not justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994).

14   See also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (federal habeas court is bound by the state

15   courts’ interpretation and application of state sentencing law); Mullaney v. Wilbur, 421 U.S. 684,

16   691 (1975) (“[s]tate courts are the ultimate expositors of state law,” and a federal habeas court is

17   bound by the state’s construction except when it appears that its interpretation is “an obvious

18   subterfuge to evade the consideration of a federal issue”). So long as a sentence imposed by a

19   state court “is not based on any proscribed federal grounds such as being cruel and unusual,

20   racially or ethnically motivated, or enhanced by indigency, the penalties for violation of state
21   statutes are matters of state concern.” Makal v. State of Arizona, 544 F.2d 1030, 1035 (9th Cir.

22   1976).

23            On federal habeas review, the question “is not whether the state sentencer committed

24   state-law error,” but whether the sentence imposed on the petitioner is “so arbitrary or capricious”

25   as to constitute an independent due process violation. Richmond v. Lewis, 506 U.S. 40, 50

26   (1992). Petitioner has not demonstrated that the state courts’ refusal to resentence him under
27   § 1170.126 was erroneous or “so arbitrary or capricious” as to violate due process. The

28   California Court of Appeal found that petitioner was ineligible for relief because of the nature of
                                                         11
 1   his prior offenses, and this court is bound by that interpretation of state law. “Because petitioner

 2   was not entitled to re-sentencing under state law, the failure to grant him such relief could not

 3   have deprived him of any federally protected right.” Tuggle v. Perez, No. 2:14-cv-1680 KJM

 4   CKD, 2016 WL 1377790, at *5-6 (E.D. Cal. Apr. 7, 2016),9 citing Johnson v. Spearman, No. CV

 5   13-3021 JVS AJW, 2013 WL 3053043, at *3 (C.D. Cal. June 10, 2013) (concluding that because

 6   the petitioner was not entitled to resentencing under § 1170.126 under state law based upon the

 7   fact that his current second-degree robbery conviction was defined as a serious or violent felony,

 8   the state court’s denial of his petition to recall his sentence could not have deprived him of any

 9   federally protected right).

10          To the extent petitioner attempts to characterize his claims within the federal constitution,

11   his effort does not render such claims cognizable on federal habeas review. A petitioner may not

12   “transform a state law issue into a federal one merely by asserting a violation of due process.”

13   Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). See also Little v. Crawford, 449 F.3d

14   1075, 1083 n.6 (9th Cir. 2006) (even a showing of a possible “‘variance with the state law’” does

15   not constitute a federal question, and federal courts “‘cannot treat a mere error of state law, if one

16   occurred, as a denial of due process; otherwise, every erroneous decision by a state court on state

17   law would come here as a federal constitutional question.’”) (citation omitted).

18          Moreover, “[n]o federal court has found federal challenges to the Three Strikes Reform

19   Act to be cognizable in federal habeas.” Tuggle, 2016 WL 1377790 at *7 (collecting cases); see

20   also Olivarez v. Lizarraga, Case No. 1:14-cv-01354 JLO MJS, 2015 WL 521431, at *3 (E.D. Cal.
21   2015), adopted, (E.D. Cal. Mar. 26, 2015) (citing cases and noting that “no federal court

22   addressing this issue has found federal challenges to the Three Strikes Reform Act cognizable in

23   federal habeas.”).

24          For all of these reasons, the petition should be denied for failing to state cognizable

25   federal habeas claims.

26   ////
27
     9
       The district court adopted the findings and recommendations on June 3, 2016. No. 2:14-cv-
28   1680 KJM CKD (ECF No. 28 at 2).
                                                      12
 1          But even considered on the merits, petitioner’s federal constitutional claims fail. The state

 2   appellate court addressed petitioner’s equal protection argument as follows:

 3                  Appellant also argues that it would violate equal protection principles
                    if the same pleading requirements applicable at original sentencing
 4                  did not apply at “resentencing.” First, the question here is not
                    whether there is a pleading requirement with respect to resentencing;
 5                  the question is whether there is a pleading requirement with respect
                    to the determination of eligibility for resentencing. If eligible, unless
 6                  the trial court finds an unreasonable risk of danger to public safety,
                    the inmate “shall be resentenced” pursuant to section 1170.12,
 7                  subdivision (c)(1), and– section 667, subdivision (e)(1)–the
                    provisions governing original sentencing, which include the pleading
 8                  and proof requirement.
 9                  Second, to the extent appellant means to be arguing that equal
                    protection requires the same pleading requirement apply to the
10                  determination of eligibility, he has made no effort to establish that,
                    as an inmate requesting resentencing under section 1170.126, he is
11                  similarly situated to a defendant being sentenced for the first time
                    under sections 1170.12 or 667. He is not. (People v. Losa (2014) 232
12                  Cal.App.4th 789, 793[181 Cal.Rptr.3d 682].) In rejecting an equal
                    protection challenge to the provision of section 1170.126 precluding
13                  resentencing upon a trial court’s determination of dangerousness, the
                    Losa court explained, “Defendant is not merely entering the prison
14                  system; rather, he has been confined there for a substantial period of
                    time. . . . ‘[Defendant] was properly sentenced to prison for an
15                  indefinite term because he was properly convicted (beyond a
                    reasonable doubt, by a unanimous jury) of a third felony after he had
16                  committed two prior serious or violent felonies. It was his third
                    felony conviction which, pursuant to the law in effect at the time,
17                  subjected him to an indeterminate sentence. Now, due to the adoption
                    of the Act, [defendant] may be entitled to a downward modification
18                  of this indeterminate term to a determinate second strike sentence.
                    That he may be denied such downward modification due to a finding
19                  of dangerousness based on a preponderance of the evidence does not
                    mean that he would be subjected to indefinite confinement based on
20                  this finding. He is subject to the indeterminate term due to his
                    original third strike sentence; the dangerousness finding would
21                  simply deny him a downward modification. This process does not
                    deny [defendant] his constitutional right to equal protection of the
22                  law.’ ” (Losa, at p. 793, 181 Cal.Rptr.3d 682, quoting Kaulick, supra,
                    215 Cal.App.4th at p. 1306, 155 Cal.Rptr.3d 856.)
23
                    Similarly, here, having been properly sentenced under the law in
24                  effect at the time, appellant is not in the same position as a defendant
                    being sentenced for the first time. “A finding an inmate is not eligible
25                  for resentencing under section 1170.126 does not increase or
                    aggravate that individual’s sentence; rather, it leaves him or her
26                  subject to the sentence originally imposed.” (Osuna, supra, 225
                    Cal.App.4th at p. 1040, 171 Cal.Rptr.3d 55.) “‘The retrospective part
27                  of the Act is not constitutionally required, but an act of lenity on the
                    part of the electorate.’” (Ibid. quoting Kaulick, supra, 215
28                  Cal.App.4th at pp. 1303-1305, 155 Cal.Rptr.3d 856.) As we have
                                                         13
 1   said, once found entitled to resentencing, an inmate’s actual
     resentencing will be pursuant to the provisions governing first-time
 2   sentencing of a second strike offender.

 3   Appellant points to section 1170.126, subdivision (d), which
     provides, “The petition for a recall of sentence described in
 4   subdivision (b) shall specify all of the currently charged felonies,
     which resulted in the sentence under paragraph (2) of subdivision (e)
 5   of Section 667 or paragraph (2) of subdivision (c) of Section 1170.12,
     or both, and shall also specify all of the prior convictions alleged and
 6   proved under subdivision (d) of Section 667 and subdivision (b) of
     Section 1170.12.” Appellant takes this provision to mean that any
 7   prior conviction that was not alleged and proved in the original
     proceeding is “irrelevant.” We are not convinced. The requirement
 8   that the court asked to resentence an inmate be informed of all the
     prior convictions that were established at the original sentencing sets
 9   a minimum standard ensuring the court has at least the same
     information as the original sentencing court. It does not necessarily
10   preclude introduction of additional evidence relevant to the
     eligibility determination. That an inmate’s entitlement to
11   resentencing under section 1170.126 was expected to depend on
     evidence not necessarily presented at his or her original sentencing
12   is evident in the requirement that the court determine whether a new
     sentence would result in an unreasonable risk of danger to public
13   safety, a requirement not at issue in first-time sentencing under the
     Three Strikes law.
14
     Further pressing the argument that section 1170.126, subdivision
15   (e)(3), incorporates the pleading and proof requirements of sections
     1170.12, subdivision (c)(2)(C)(iv), and 667, subdivision
16   (e)(2)(C)(iv), appellant argues that if it was intended that prisoners
     be disqualified from resentencing regardless of whether the
17   disqualifying prior convictions had been pleaded and proved, the
     Reform Act could have “skirted” the pleading and proof
18   requirements by referring “directly to the specifications of offenses
     in Penal Code sections 667.5, subdivision (c), and 1192.7 and
19   Welfare and Institutions Code section 6600.” But the list of offenses
     in the clauses referenced in section 1170.126, subdivision (e)(3), is
20   much shorter and more specific than the list enumerated as serious
     felonies in section 1192.7, subdivision (c), and does not even include
21   all the violent felonies listed in section 667.5, subdivision (c).4 It
     appears that the Reform Act carefully identified the prior offenses
22   that would preclude an offender whose current offense is not a
     serious or violent felony from being treated as a second rather than a
23   third strike offender (§§ 1170.12, subd. (c)(2)(C)(iv), § 667, subd.
     (e)(2)(C)(iv)), then referred to this select list of offenses in defining
24   the offenses that would render a previously sentenced third strike
     offender ineligible for resentencing. (§ 1170.126, subd. (e)(3).)
25
     Finally, appellant offers People v. Lo Cicero (1969) 71 Cal.2d 1186,
26   1192-1193[80 Cal.Rptr. 913, 459 P.2d 241] (Lo Cicero), as
     establishing a constitutional requirement for pleading and proof of a
27   prior conviction used to deny resentencing under section 1170.126,
     subdivision (e)(3). Lo Cicero implied a pleading and proof
28   requirement into a statute that prohibited probation for certain
                                         14
 1   defendants with specified prior convictions. “The statute did not
     expressly require the prior conviction establishing the defendant’s
 2   ineligibility be pleaded and proved, but we recognized an implied
     pleading and proof requirement under People v. Ford (1964) 60
 3   Cal.2d 772[36 Cal.Rptr. 620, 388 P.2d 892], in which ‘we held that
     “before a defendant can properly be sentenced to suffer the increased
 4   penalties flowing from . . . [a] finding . . . [of a prior conviction] the
     fact of the prior conviction . . . must be charged in the accusatory
 5   pleading, and if the defendant pleads not guilty thereto the charge
     must be proved and the truth of the allegation determined by the jury,
 6   or by the court if a jury is waived.”‘ (Lo Cicero, . . . at pp. 1192-
     1193[80 Cal.Rptr. 913, 459 P.2d 241], quoting [Ford], at p. 794, 36
 7   Cal.Rptr. 620, 388 P.2d 892.) We concluded that ‘[t]he denial of
     opportunity for probation involved here is equivalent to an increase
 8   in penalty, and the principle declared in Ford should apply.’ (Lo
     Cicero, . . . at p. 1193, 80 Cal.Rptr. 913, 459 P.2d 241; see People v.
 9   Ibarra (1963) 60 Cal.2d 460, 467-468[34 Cal.Rptr. 863, 386 P.2d
     487]; People v. Huffman (1977) 71 Cal.App.3d 63, 82[139 Cal.Rptr.
10   264].)” (In re Varnell (2003) 30 Cal.4th 1132, 1140[135 Cal.Rptr.2d
     619, 70 P.3d 1037].)
11
     Blakely, supra, 225 Cal.App.4th 1042, 171 Cal.Rptr.3d 70, found this
12   reasoning inapplicable to the determination of eligibility for
     resentencing under section 1170.126. The issue in Blakely was
13   whether the inmate was ineligible for resentencing because he was
     armed with a firearm during the commission of the offense for which
14   his three strikes sentence was imposed. (Blakely, at p. 1051, 171
     Cal.Rptr.3d 70; § 1170.126, subd. (e)(2).) The current conviction was
15   for possession of a firearm by a felon, which did not necessarily
     establish that the defendant was armed, and Blakely upheld the trial
16   court’s decision to consider “the overall facts and circumstances” of
     the case to determine whether the defendant was in fact armed.
17   (Blakely, at p. 1058, 171 Cal.Rptr.3d 70.)

18   The Blakely court concluded that the factor disqualifying the
     defendant from resentencing “need not be pled and proved in the
19   sense of being specifically alleged in an accusatory pleading and
     expressly either found by the trier of fact at trial of the current offense
20   or admitted by the defendant.” (Blakely, supra, 225 Cal.App.4th at
     p. 1058, 171 Cal.Rptr.3d 70.) The court cited Lo Cicero among
21   authorities supporting the point that “[i]f we were concerned with the
     propriety of the imposition of additional or aggravated punishment
22   based on the nature of defendant’s current conviction,” the argument
     that pleading and proof was required “would have merit.” (Id. at p.
23   1062, 171 Cal.Rptr.3d 70.) “In the present case, however, we are not
     concerned with the initial imposition of sentence. As we have
24   explained, defendant has already had an indeterminate term of 25
     years to life imposed. . . . Cases limiting consideration to the elements
25   of the offense and evidence presented to the trier of fact do not
     constrain a court where, as here, the issue is eligibility for a lesser
26   sentence than the one already properly imposed. Like facts invoked
     to limit the ability to earn conduct credits, facts invoked to render an
27   inmate ineligible for downward resentencing do not increase the
     penalty for a crime beyond the statutory maximum, and so need not
28   be pled or proved. (See People v. Lara (2012) 54 Cal.4th 896, 901,
                                          15
 1                  905-906[144 Cal.Rptr.3d 169, 281 P.3d 72].)” (Id. at p. 1063, 171
                    Cal.Rptr.3d 70, fn. omitted.)
 2
                    The same is true here. The prior juvenile adjudication at issue in this
 3                  case was not used to increase the penalty to which appellant was
                    exposed, only to determine whether he was eligible for a possible
 4                  reduction in a previously imposed sentence.

 5   People v. Thurston, 244 Cal. App. 4th at 658-62.

 6          The decision of the California Court of Appeals that the denial of petitioner’s request for

 7   resentencing under California Penal Code § 1170.126 did not violate petitioner’s rights to equal

 8   protection is not contrary to or an unreasonable application of United States Supreme Court

 9   authority. The state appellate court’s decision in this regard is not “so lacking in justification that

10   there was an error well understood and comprehended in existing law beyond any possibility for

11   fairminded disagreement.” Richter, 562 U.S. at 103; see also Tuggle, No. 2:14-cv-1680 KJM

12   CKD, 2016 WL 1377790, at *1. Accordingly, petitioner is not entitled to relief based on his

13   claim that the denial of the resentencing petition violated his equal protection rights.10

14          Finally, petitioner’s third claim, disputing the admission of the evidence from his juvenile

15   adjudication because the trial court allegedly lacked jurisdiction to order its release, also fails

16   because it challenges the state court’s evidentiary ruling. As explained above, “it is not the

17
     10
        Petitioner did not rely on Apprendi v. New Jersey, 530 U.S. 466 (2000). In Apprendi, the
18
     Court held that a sentencing court’s finding of priors based on the record of conviction used to
19   increase the prisoner’s sentence implicates the Sixth Amendment requirement that factual
     findings be made by a jury and found true beyond a reasonable doubt. Id. California’s Three
20   Strikes Reform Act is an ameliorative provision, used only to decrease a prisoner’s sentence.
     Because petitioner’s juvenile adjudication was not used to increase his sentence, the state court’s
21   decision did not violate Apprendi. Moreover, the United States Supreme Court has not held that
22   Apprendi applies to proceedings to recall, reduce, or modify a lawfully imposed sentence. See
     Spells v. Kernan, No. 16-cv-102-BAS (WVG), 2016 WL 5937946, at *3 (S.D. Cal. Aug. 5,
23   2016), adopted, 2016 WL 6092594 (S.D. Cal. Oct. 19, 2016). Rather, the United States Supreme
     Court rejected a similar argument regarding a federal resentencing statute in Dillon v. United
24   States, 560 U.S. 817, 828 (2010). There, the Court held that the Sixth Amendment jury trial right
     does not apply to federal procedure for resentencing. Id. The undersigned finds such arguments
25   persuasive, and other federal courts also agree. See, e.g., Henson v. Sherman, 2:15-cv-2273 TLN
26   DB, 2018 WL 2972461 (E.D. Cal. June 8, 2018), adopted, (E.D. Cal. Sept. 17, 2018); Andrade v.
     Frauenheim, No. 1:16-cv-1701 DAD MJS, 2016 WL 7210121, at *2 (E.D. Cal. Dec. 12, 2016),
27   adopted, (E.D. Cal. Mar. 15, 2017); Olivarez, 2015 WL 521431, at *2 (distinguishing Apprendi
     as applicable only to proceedings which, unlike those under the Reform Act, may increase a
28   sentence).
                                                       16
 1   province of a federal habeas court to reexamine state court determinations on state law

 2   questions.” Estelle, 502 U.S. at 67, 70 (“nothing in the Due Process Clause of the Fourteenth

 3   Amendment requires the State to refrain from introducing relevant evidence”). Accordingly, a

 4   state court’s evidentiary ruling, even if erroneous, is grounds for federal habeas relief only if it

 5   renders the state proceedings so fundamentally unfair as to violate due process. Drayden v.

 6   White, 232 F.3d 704, 710 (9th Cir. 2000); Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir.

 7   1991).

 8            For the reasons explained by the California Court of Appeal, the admission into evidence

 9   of petitioner’s juvenile adjudication records did not render the proceedings fundamentally unfair.

10   The state court reasonably found that had the juvenile court been asked to release petitioner’s

11   records, “it is all but impossible to imagine that court would not have released the records.”

12   People v. Thurston, 244 Cal. App. 4th at 675. Indeed, under California law, “the trial court, the

13   prosecutor, and [petitioner] were entitled to inspect [petitioner’s] juvenile file without court

14   order.” Id. Such records were relevant to the court’s determination of petitioner’s eligibility for

15   resentencing, and outweighed any privacy concerns petitioner may have had when he was a

16   minor. Petitioner fails to demonstrate that the admission of such evidence under these

17   circumstances rendered his trial fundamentally unfair. See Estelle, 502 U.S. at 67-68. The

18   undersigned finds that the state court decision on petitioner’s third claim was not “contrary to, or

19   involved an unreasonable application of, clearly established Federal law, as determined by the

20   Supreme Court of the United States; or . . . a decision that was based on an unreasonable
21   determination of the facts in light of the evidence presented in the State court proceeding.” 28

22   U.S.C. § 2254(d)(1) and (2).

23            For all of these reasons, the petition should be denied.

24   VI. Conclusion

25            Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of

26   habeas corpus be denied.
27            These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        17
 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.”          If petitioner files

 4   objections, he shall also address whether a certificate of appealability should issue and, if so, why

 5   and as to which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if

 6   the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 7   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

 8   service of the objections. The parties are advised that failure to file objections within the

 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

10   F.2d 1153 (9th Cir. 1991).

11   Dated: November 20, 2018

12

13

14
     /thur1421.157
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        18
